          Case 6:20-cv-00073-ADA Document 87 Filed 07/15/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

 Daedalus Blue LLC,

                 Plaintiff,
                                                     Civil Action No.6:20-cv-00073-ADA
 v.
                                                     The Honorable Alan D. Albright
 SZ DJI Technology Co., Ltd., & DJI Europe
 B.V.,                                     JURY TRIAL DEMANDED
             Defendants.




      ORDER GRANTING AGREED MOTION TO EXTEND SCHEDULING ORDER
                             DEADLINES

       After considering the Agreed Motion to Extend Scheduling Order Deadlines, the Court,

finding good cause, GRANTS the motion to extend time. Accordingly, the deadlines to the

scheduling order (Dkt. No. 56) are extended as follows:

                        Event                                              Deadline
 Close of Fact Discovery                                 July 9, 2021
 Opening Expert Reports                                  July 19, 2021
 Rebuttal Expert Reports                                 August 17, 2021
 Close of Expert Discovery                               August 31, 2021
 Deadline for the second of two meet and confer September 7, 2021
 to discuss narrowing the number of claims
 asserted and prior art references at issue to triable
 limits. To the extent it helps the parties determine
 these limits, the parties are encouraged to contact
 the Court’s Law Clerk for an estimate of the
 amount of trial time anticipated per side. The
           Case 6:20-cv-00073-ADA Document 87 Filed 07/15/21 Page 2 of 2

 parties shall file a Joint Report within 5 business
 days regarding the results of the meet and confer.
 Dispositive motion deadline and Daubert motion September 10, 2021
 deadline.
 Serve Pretrial Disclosures (jury instructions, September 24, 2021
 exhibits lists, witness lists, discovery and
 deposition designations).
 Serve objections to pretrial disclosures/rebuttal October 11, 2021
 disclosures.
 Serve objections to rebuttal disclosures and File October 18, 2021
 Motions in limine.
 File Joint Pretrial Order and Pretrial Submissions October 26, 2021
 (jury instructions, exhibits lists, witness lists,
 discovery and deposition designations); file
 oppositions to motions in limine.
 File Notice of Request for Daily Transcript or October 22, 2021
 Real Time Reporting. If a daily transcript or real
 time reporting of court proceedings is requested
 for trial, the party or parties making said request
 shall file a notice with the Court and e-mail the
 Court       Reporter,    Kristie      Davis      at
 kmdaviscsr@yahoo.com Deadline to meet and
 confer regarding remaining objections and
 disputes on motions in limine.
 File joint notice identifying remaining objections November 9, 2021
 to pretrial disclosures and disputes on motions in
 limine.
 Final Pretrial Conference.                            November 12, 2021
 Jury Selection/Trial.                                 December 6, 2021



SIGNED this 15th day of July, 2021.
                                                       ________________________________
                                                       ALAN D ALBRIGHT
                                                       UNITED STATES DISTRICT JUDGE
